In an action to recover damages for personal injuries, the defendant Linda C. Sims appeals from an order of the Supreme Court, Kings County (Ambrosio, J.), dated *716November 20, 2006, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her and granted the plaintiffs’ cross motion to extend their time to serve her with process.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ cross motion to extend their time to serve the defendant Linda C. Sims (see Rosenzweig v 600 N. St., LLC, 35 AD3d 705 [2006]; Robles v Mirzakhmedov, 34 AD3d 554 [2006]; cf. Slate v Schiavone Constr. Co., 4 NY3d 816 [2005]; Valentin v Zaltsman, 39 AD3d 852 [2007]). Sims’s motion for summary judgment dismissing the complaint on the ground that the court lacked personal jurisdiction over her was properly denied because the determination granting the plaintiffs’ cross motion rendered the motion academic. Schmidt, J.P., Fisher, Lifson and Carni, JJ., concur.